Opinion by
Clogston, C.:
The only question presented for consideration is, the admission of certain deeds and proceedings in bankruptcy in evidence, over the objection of the plaintiff below. If the deed and proceedings admitted were improperly admitted, the judgment ought to have been for the plaintiff instead of for the defendant. The deeds objected to were, first, the deed of assignment of the bankrupt estate of Charles Orme and Thomas E. Phillips by John W. Ray, register in bankruptcy, to James H. Ruddell, assignee; and second, a deed by the said James H. Ruddell, assignee, to George P. Anderson, trustee. The objection to these deeds is, that they were not properly acknowledged, either under the laws of the state of Kansas, or of the state of Indiana. The first of these deeds was made by the register in bankruptcy to the assignee, and made under and by virtue of the bank-' rupt law then in force, which provides that the deed of assignment by the register in bankruptcy shall be signed by him with his seal attached. No provision is made for an acknowledgment of this deed, and none is required. The register is an officer of the bankrupt court, and as such officer the law directed him to convey the bankrupt estate under his signature and seal. (Rev. Stat. of U. S. 1875, §§5044-5049.) The second deed, made by the assignee of said estate to George P. Anderson, was acknowledged before a notary public. The objection to this acknowledgment is, that the notary in his certificate does not show that the assignee was personally known to him to be the person who signed the conveyance. The acknowledgment is as follows:
“ Before me, a notary public in and for the said county, this 27th day of December, 1877, personally appeared James H. Ruddell, assignee in bankruptcy of Charles Orme and Thomas E. Phillips, whose signature is subscribed to the foregoing con*320veyance, and acknowledged the same to be his act and deed. Witness my hand and notarial seal, this 27th day of December, 1877. Benj. D. Walcott, Notary Public.”
Now while this certificate does not say in so many words that the grantor was personally known to him to be the person who signed the conveyance, yet it does state that the assignee personally appeared before him, and that his signature is to the conveyance. Wé think this was a substantial compliance with our statute. Again, it must be remembered that this was a sale made under the direction of and to be confirmed by the bankrupt court. There could be no mistake in the identity of this grantor in this conveyance.
Plaintiff also insists that the proceedings in bankruptcy in correcting an error or mistake in the confirmation of the sale of this land by the assignee in bankruptcy, by making said confirmation show that the sale of the northeast quarter was confirmed, instead of the southwest quarter, ought not to have been admitted over his objection, for the reason that he had purchased the northeast quarter before the correction, and that at the time of his purchase of this land he had no notice, either constructive of actual, that the northeast quarter had been sold by the assignee. The objection is not tenable. The plaintiff had full knowledge of what was disclosed by the records, and an examination of the records of Wabaunsee county would have shown that the title and all the interest therein of Orme and Phillips, bankrupts, had been conveyed by the register in bankruptcy to the assignee of said bankrupts. This was sufficient notice to put him upon inquiry, and if this inquiry had been followed up, the bankrupt proceedings would have shown that this land was actually sold, and also would have shown the error in the confirmation of the sale. Again, plaintiff’s title was by a quitclaim deed from Phillips. This deed carried with it whatever notice Phillips had of the transaction, as well as the claim of every person to the land, whether of record or not. A quitclaim deed conveys only such title as the grantor has, subject to all outstanding equities. (Johnson v. Williams, ante, p. 179.)
*321Plaintiff also insists that the claim of defendant to this land was barred by reason of the two-years statute of limitation provided by the bankrupt law. We do not think the statute can be invoked in favor of the plaintiff. At the time of the sale of this land by the assignee, and for a long time thereafter, this land was unoccupied. There was no adverse claimant or possession, and this proceeding was had within two years after plaintiff claimed title.
It is recommended that the judgment of the court below be affirmed.
By the Court: It is so ordered.
All the Justices concurring.